     Case 1:20-cv-01680-DAD-SKO Document 20 Filed 03/19/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUARDIAN PROTECTION PRODUCTS,                    No. 1:20-cv-01680-DAD-EPG
      INC.,
12                                                     New Case No. 1:20-cv-01680-DAD-SKO
                         Plaintiff,
13                                                     ORDER RELATING AND REASSIGNING
              v.                                       CASE
14
      G.P.P., INC., d/b/a GUARDIAN
15    INNOVATIVE SOLUTIONS,

16                       Defendant.

17    G.P.P., INC.,
18                       Counter Claimant,
19            v.
20    GUARDIAN PROTECTION PRODUCTS,
      INC.,
21
                         Counter Defendant.
22

23          A review of the complaint in the above-captioned case reveals that it is related under this

24   court’s Local Rule 123(a) to the following related action pending before Magistrate Judge Sheila

25   K. Oberto: G.P.P. Inc. d/b/a Guardian Innovative Solutions v. Guardian Protection Products,

26   Inc., 1:15-cv-00321-SKO. Accordingly, assignment of the above-captioned action to the
27   undersigned and to Magistrate Judge Sheila K. Oberto will promote efficiency and economy for

28   the court and the parties.
                                                      1
     Case 1:20-cv-01680-DAD-SKO Document 20 Filed 03/19/21 Page 2 of 2


 1          An order relating cases under this court’s Local Rule 123 merely assigns them to the same

 2   district judge and magistrate judge—it does not consolidate the cases. The local rules of this

 3   district authorize the judge with the lowest numbered case to order the reassignment of any higher

 4   numbered cases to himself or herself, upon determining that this assignment is likely to effect a

 5   savings of judicial effort. L.R. 123(c).

 6          Such good cause appearing here, the court orders that the above-captioned action be

 7   reassigned to the undersigned and Magistrate Judge Sheila K. Oberto and that it be related to

 8   G.P.P. Inc. d/b/a Guardian Innovative Solutions v. Guardian Protection Products, Inc., 1:15-cv-

 9   00321-SKO. The documents in the above-captioned action shall bear the new case number

10   reflected above.

11   IT IS SO ORDERED.
12
        Dated:     March 18, 2021
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
